The Honorable John E. Fitzgibbon   Opinion No. H- 863
Webb County Attorney
P. 0. Box 577                      Re: Use of comparable
Laredo, Texas  78040               sales in assessing value
                                   of land used for agri-
                                   cultural purposes.

Dear Mr. Fitzqibbon:

     You explain that Webb County is undertaking a project
to reevaluate and reappraise all property in the county.
You ask:

          In assessing agriculture and ranching land,
          should the tax assessor look at comparable
          sales of land in use and to be in use for
          aqricalture, farming and ranching purposes
          along with other agriculture use factors,
          and if comparable sales are to be considered,
          is such compatible with Section 1-D of
          Article VIII of the Texas Constitution?

     First, it is well to note that agricultural land is
evaluated and assessed in the same manner and on the same
basis as other property unless the owner has timely invoked
the provision of section l-d, article 8 of the Texas Con-
stitution, and has shown in a proper administrative or judicial
proceeding that the agricultural use of the land is the business
which constitutes his primary occupation and his primary
source of income.  The elements of such proof are discussed
in the very recent case of Gragg v. Cayuqa- Ind. Sch. Dist'.,.
19 Tex. Sup. Ct. J. 347 (June 16,3976).  .UGsthe      special
Constitutional provision is applicable, then the general
taxation section, article 8, section 1, controls.   It reads
in pertinent part:




                       ~3638
The Honorable   John E. Fitzgibbon   - page 2 (H-863)



          Taxation shall be equal and uhiform.  All
          property in this State, whether owned by
          natural persons or corporations, other than
          municipal, shall be taxed in proportion
          to its value, which shall be ascertained
          as provided by law.

This provision has been interpreted as requiring that assessed
valuations be arrived at on the basis of reasonable cash
market value.  Whelan -
                      v. State, 282 S.W.2d 378 (Tex. Sup. 1955).

     The special provision regarding     agricultural   land reads,
in part:

          All land owned by natural persons which is
          designated for agricultural use in
          accordance with the provisions of this
          Section shall be assessed for all tax
          purposes on the consideration of only
          those factors relative to such agricultural
          use. Tex. Const. art. 8, j; l-d.

     We do not believe this provision requires that assessed
valuations of property designated as agricultural lands be
arrived at on a basis different from "reasonable cash market
value" except to the extent that it requires the assessor to
assume that the highest and best use of the land is an agri-
cultural use. We ascertain nothing in the constitutional
language that would prevent an assessor from considering sales
of comparable land similarly used (and to be used) to help
in arriving at a proper valuation.

      In               466 S.W.2d 1 (Tex. Civ. App. -- San
Antonio !k%-=r
             , writ ref'd n.r.e.) an attack was made on
certain "agricultural use" valuations which were based on
actual market value, using recent comparable sales (adjusted
to recognize any non-agricultural use factors) as a measure.
In rejecting the attack, the San Antonio Court of Civil
Appeals said:                                            .. . L.
                                                        ..




                           p.3639
The Honorable John E. Fitzgibbon      - page 3 (H-863)



          We do not think the adoption of the Agricultural
          Use Amendment completely changes accepted
          methods of valuation of property.  The Agri-
          cultural Use Amendment does no more than
          require that agricultural use valuation be
          based on the assumption that the land can be
          used only for agricultural purposes.   Stated
          differently, in valuing agricultural land for
          tax purposes, it must be assumed that agri-
          cultural use represents the highest and best
          use to which the land can be put. The possibility
          that the land can reasonably be put to a higher
          use which would increase its value must be
          ignored. -Id. at 7.

Accordingly,   we answer your questions in the affirmative.

                       SUMMARY

          Comparable sales of land used for agri-
          cultural purposes, if available and if
          truly reflective of agricultural use
          factors, should be utilized by the tax
          assessor, along with other agricultural use
          factors, in valuing land pursuant to the
          Agricultural Use Amendnent of the Texas
          Constitution.

                                 Very truly yours,




                                            General of Texas




C. ROBERT B


jwb
                            p. 3640